Case 6:18-cV-01803-PGB-G.]K Document 1 Filed 10/25/18 Page 1 of 13 Page|D 1

z~'z.t.(:'lt)

UNITED STATES DISTRICT COURT555 555 5 55 5 5550 5 2 3
MIDDLE DISTRICT OF FLORIDA ‘
ORLANDO DIVISION

UNITED STATES OF AMERICA

Plaintiff,
v. Case No. 6:18-cv- OM~OBL`L{()(DK
REAL PROPERTY LOCATED AT
6741 SORRENTO STREET, ORLANDO,
FL, 32819

Defendant.

VER]FIED COMPLAINT FOR FORFEITURE INREM

ln accordance With Rule G(Z) of the Supplemental Rules for Admiralty
or Maritime Claims and Asset Forfeiture Actions, Plaintiff the United States
of America brings this complaint and alleges upon information and belief as
follows:

NATURE OF THE ACTION

l. This is a civil action in rem to forfeit to the United States of
America, pursuant to 18 U.S.C. § 981(a)(l)(C) and Rule G(Z), the real
property, attachments thereto, and appurtenances thereon, located at 6741
Sorrento Street, Orlando, Florida, 32819 (the Defendant Property) since the

property Was purchased With proceeds traceable to wire fraud, in Violation of

18 U.S.C. § 1343. The Defendant Property is thus property constituting or

Case 6:18-cV-01803-PGB-G.]K Document 1 Filed 10/25/18 Page 2 of 13 Page|D 2

derived from proceeds traceable to a violation of an offense constituting
“specified unlawful activity” (as defined in section 1956(c)(7) of Title 18) and
subject to civil forfeiture to the United States pursuant to 18 U.S.C. §
981(a)(1)(C).

IURISDICTION AND VENUE

2. This Court has subject matter jurisdiction over an action
commenced by the United States by virtue of 28 U.S.C. § 1345 and over an
action for forfeiture by virtue of 28 U.S.C. § 1355.

3. Venue properly lies in the Middle District of Florida pursuant to
28 U.S.C. § 1395 because the Defendant Property is in the district 28 U.S.C.
§ l395(b).

4. This Court has in rem jurisdiction over the Defendant Property
pursuant to 28 U.S.C. § 1355(b)(l)(B), because venue properly lies in the
Middle District of Florida pursuant to 28 U.S.C. § 1395.

5. Pursuant to Rule G(3)(a) of the Supplemental Rules for
Admiralty or Maritime Claims and Asset Forfeiture Actions, and 18 U.S.C.

§ 985(€)(2), a notice Of this forfeiture, as well as a copy of the complaint Wi]l be
posted on the real property and served on the owners of the real property.

Thereafter, neither the issuance of a warrant in rem nor any other action will

Case 6:18-cV-01803-PGB-G.]K Document 1 Filed 10/25/18 Page 3 of 13 Page|D 3

be necessary for the Court to exercise in rem jurisdiction over the property. 18
U.S.C. § 985(c)(3).
THE DEFENDANT INREM

6. The Defendant Property is the real property, attachments thereto,
and appurtenances thereon, located at 6741 Sorrento Street, Orlando, Florida,
328 19.

BASIS FOR FORFEITURE

7. Pursuant to 18 U.S.C. § 1343, it is unlawful to “devise[] . . . any
scheme or artifice to defraud,” or to “obtain[] money or property by means of
false or fraudulent pretenses, representations, or promises,” if the person
"transmits or causes to be transmitted by means of wire . . . communication in
interstate or foreign commerce any writings . . . or sounds . . . for the purpose
of executing such scheme or artifice.” Id.

8. The Defendant Property represents the proceeds of a wire fraud
scheme that operated in violation of 18 U.S.C. § 1343, as set forth further
below. Because the Defendant Property was purchased with proceeds of a
violation of 18 U.S.C. § 1343, it is subject to forfeiture pursuant to 18 U.S.C. §
981(a)(l)(C), which authorizes the United States to civilly forfeit any property
that constitutes or is derived from proceeds traceable to a “specified unlawful

activity,” as defined in 18 U.S.C. § 1956(c)(7). “Specified unlawful activity,”

Case 6:18-cV-01803-PGB-G.]K Document 1 Filed 10/25/18 Page 4 of 13 Page|D 4

is defined in 18 U.S.C. § l956(c)(7) to include offenses listed in 18 U.S.C. §
1961(1), which includes wire fraud in violation of 18 U.S.C. § 1343.

9. As required by Rule G(2)(f), the facts set forth herein support a
reasonable belief that the government will be able to meet its burden of proof
at trial. Specifically, they support a reasonable belief that the government will
be able to show by a preponderance of the evidence that the Defendant
Property was purchased with proceeds of wire fraud.

10. Specific details of the facts and circumstances supporting the
forfeiture of the Defendant Property have been provided by Federal Bureau of
Investigation Special Agent Alexander Duda, who states as follows:

EM

11. At all times relevant, Alexander Duda was employed as a Special
Agent with the Federal Bureau of Investigation (FBI).

12. The United States Department of Agriculture (USDA)
administers various business programs to further its mission of supporting
rural communities and enhancing the quality of life for rural residents by
improving economic opportunities, community infrastructure, environmental
health, and the sustainability of agricultural production

13. One of the programs administered by the USDA is the Business

and Industry Guaranteed Loan Program. The purpose of the Guaranteed

Case 6:18-cV-01803-PGB-G.]K Document 1 Filed 10/25/18 Page 5 of 13 Page|D 5

Loan Program is to improve, develop, and finance business, industry, and
employment and improve the economic and environmental climate in rural
communities As part of the program, the USDA sometimes guarantees a
percentage of a loan issued to a borrower who is engaged in, or proposing to
become engaged in a business that provides employment; improves the
economic or environmental climate; promotes the conservation, development,
and use of water for aquaculture; or reduces reliance on nonrenewable energy
resources by encouraging the development and construction of solar energy
systems and other renewable energy systems.

14. The Federal Agricultural Mortgage Corporation, also known as
Farmer Mac, is a company that was chartered by the United States federal
government to serve as a secondary market for agricultural loans. The
company purchases loans from agricultural lenders. Farmer Mac was created
to increase access to capital for the benefit of American agriculture and rural
communities

15 . At all times relevant, Banco do Brasil S.A. was an FDIC insured
bank with an office at 1221 Brickell Avenue, Suite 2200, Miami, Florida,
33131. At all times relevant, Banco Do Brasil used the email domain

“bbamericas.com. ”

Case 6:18-cV-01803-PGB-G.]K Document 1 Filed 10/25/18 Page 6 of 13 Page|D 6

16. At all times relevant, Unison Realty Partners, LLC (Unison
Realty Partners) was a Florida Limited Liability Company whose registered
agent and manager was Kevin Timirchand. The principal and mailing address
for Unison Realty Partners was 1001 Brickell Bay Dr, Suite 2700, Miami,
Florida 33131.

17. Prior to June 29, 2017, Nikesh Patel devised and executed a
scheme to defraud Farmer Mac. In furtherance of the scheme, Nikesh Patel
and Timirchand “created” three fictitious Banco Do Brasil loans and
fraudulently pretended to be “Ron Elias,” a fictitious employee of Banco Do
Brasil. Under false pretenses, Nikesh Patel and Timirchand caused the USDA
to guarantee a portion of the fictitious loans which were subsequently sold to
Farmer Mac.

18. Specifically, Nikesh Patel and Timirchand “created” three
fictitious Banco Do Brasil loans totaling $27.6 million and sold the USDA-
guaranteed portion of the loans to Farmer Mac for $l9.3 million. The $19.3
million in fraud proceeds was deposited into accounts under the control of
Kevin Timirchand and a portion of the proceeds was used to purchase the
Defendant property.

19. The last such loan was purchased by Farmer Mac on January ll,

2018. In an effort to dupe Farmer Mac into purchasing that loan, on January

Case 6:18-cV-01803-PGB-G.]K Document 1 Filed 10/25/18 Page 7 of 13 Page|D 7

9, 2018, Timirchand posing as Banco Do Brasil employee “Ron Elias” sent a

communication from a bogus email address (@@bb_anMs_M) to

Farmer Mac employee Judy S.M. stating as follows:
Judy, I am out of the office for the next few days on vacation. 1
have limited access to email as well as phone. I see that there are
two outstanding issues on the online loan application for
settlement Both these issues are related to the USDA. Since I’m
out of the office I think it would be best if you resolved these with
Mr. Adamchek at the USDA. Lastly 1 do not see the Farmer
Mac loan purchase agreement for me to execute on the online
application When do you think that will be available?

The email indicated that “Ron Elias” Was “VP ~ Guaranteed Lending” at

Banco do Brasil, with phone number 786-381-9382.

20. Unbeknownst to Farmer Mac, Banco Do Brasil: (1) did not
control or use the domain “bbamericassba.com” (it used the domain
“bbamericas.com”); (2) did not have an employee named “Ron Elias”; and
(3) did not have a “V`P of Guaranteed Lending.”

21. During the purchase process, “Ron Elias” provided loan
documents to Farmer Mac that contained the Banco Do Brasil letterhead and
included the address 1001 Brickell Bay Drive, Suite 2700, Miami, Florida
33131. Unbeknownst to Farmer Mac, Banco Do Brasil did not do business at
the 1001 Brickell Bay Drive address. Rather Unison Realty Partners, whose

registered agent and manager was Timirchand, used the 1001 Brickell Bay Dr,

Suite 2700 address.

Case 6:18-cV-01803-PGB-G.]K Document 1 Filed 10/25/18 Page 8 of 13 Page|D 8

22. The telephone number that “Ron Elias” provided Farmer Mac,
786~381-9382, is not a Banco Do Brasil telephone number. When Nikesh Patel
was arrested, he was in possession of a Samsung cellular phone with the
number 786-381-9382

23. On January 11, 2018, Farmer Mac purchased $7,000,000.00 of a
bogus Banco do Brasil loan presented to it by fictitious employee “Ron Elias”,
and wired the purchase amount to Unified Legal Group PA with a memo
stating, “For further credit to Client: BB America Cash Management.”l

24. Records obtained from lberia Bank show that an account in the
name of Unified Legal Group received a wire transfer in the amount of
$7,000,000.00 on January 11, 2018, from a PNC Bank account associated
with Farmer Mac. On that same date, Unified Legal Group sent a
$6,495,000.00 wire transfer to a Unison Realty Partners account at Morgan
Stanley and a $300,000 wire transfer to a Chase Bank account in th_e name of
BB America Cash Management LLC, Orlando, Florida. Prior to the wire
transfer, the Unison Realty Partners account had a balance of $30,240.61.
Timirchand Was the registered agent and manager of Unison Realty Partners.

25. BB America Cash Management, LLC is a Florida Lirnited

Liability Company. The registered agent and manager is Kevin Timirchand.

 

5 The $7,000,000.00 loan purchased by Farmer Mac was the USDA-guaranteed
portion of the $10,000,000.00 bogus loan.

8

Case 6:18-cV-01803-PGB-G.]K Document 1 Filed 10/25/18 Page 9 of 13 Page|D 9

The mailing address for BB America Cash Management, LLC is 1001 Brickell
Bay Dr., Suite 2700, Miami, Florida 33131.

26. The $7,000,000.00 loan purchased by Farrner Mac on January
11, 2018, was the last of three fictitious loans purchased by Farmer Mac in this
scheme totaling $l9.3 million. The first loan purchased by Farmer Mac was
on June 29, 2017 in the amount of $5,823,392 and the second loan was
purchased on October 12, 2017 in the amount of $6,510,000.

27. With respect to the second loan, on October 12, 2017 , Farmer
Mac purchased through “Ron Elias” $6,510,000.00 (the USDA-guaranteed
portion) of a $9,300,000.00 fictitious Banco Do Brasil loan and wired the
purchase amount to Unified Legal Group’s Iberia Bank account. T hat same
date, Unified Legal Group wired $2,000,000 to Morgan Stanley account
number 476-086110-045 in the name of Unison Realty Partners LLC. The
sole signatory on the _Morgan Stanley account was Tirnirchand. There was a
zero balance in the Morgan Stanley account immediately prior to the receipt
of the $2 million wire transfer. Following the receipt of the $2 million wire
transfer, multiple disbursements were made from the Morgan Stanley account
including a disbursement via check in the amount of $350,000 made payable
to The Closing Agent LLC, The memo section of the check referenced “6741

Sorrento home loan proceeds” and also a notation of “1718700.”

Case 6:18-cV-01803-PGB-G.]K Document 1 Filed 10/25/18 Page 10 of 13 Page|D 10

28. Public records research shows that the reference of “6741
Sorrento” in the memo portion of the check relates to a property having an
address of 6741 Sorrento Street, Orlando, FL 32819, the address of the
Defendant Property. According to public records, the Defendant Property is
currently owned by Dharmenda J. Patel and Dhariniben D. Patel, husband
and wife. The property was purchased on November 2, 2017, The settlement
agent is identified on the Warranty Deed as The Closing Agent LLC having '
an office at 11 Summerlin Avenue, Suite 100, Orlando, FL 32801.

29. The records from The Closing Agent LLC show that the number
“1718700” referenced on the 8350,000 check from the Unison Realty Partners
account is the settlement file number assigned to the closing of the Defendant
Property by The Closing Agent LLC, The records indicate that the buyers of
the Defendant Property are Dharmenda J. Patel and Dhariniben D. Patel,
husband and wife, and that the closing occurred on November 2, 2017 .

30. Included among the records in the settlement file of The Closing
Agent LLC was a one~page affidavit signed by Kevin Timirchand, which
indicated, in substance, that the check for $350,000 drawn from the account of
Unison Realty Partners represents a loan from Unison Realty Partners for the

purchase of the Defendant Property. The affidavit further indicates that any

10

Case 6:18-cV-01803-PGB-G.]K Document 1 Filed 10/25/18 Page 11 of 13 Page|D 11

excess funds following the purchase of the Defendant Property can be retained
by the buyer, Dharmendra Patel, for improvements

31. The check for $350,000 was deposited into the escrow account of
The Closing Agent LLC and was used for the purchase of the Defendant
Property. The purchase price of the property was $312,000 and none of the
excess funds were returned to Unison Realty Partners.

32. On September 10, 2018, Special Agent Duda interviewed
Dharmendra Patel who stated that Nikesh Patel arranged for Dharmendra
Patel and his wife to get a loan from a company owned by “Kevin” and
“Kevin” sent a check directly to the closing agent for the purchase of the
Defendant Property:

33. On or about February 22, 2018, Timirchand was arrested for
conspiracy to commit wire fraud, in violation of 18 U.S.C. § 371, in relation to
the above fraud scheme.

34. On March 27, 2018, Timirchand pled guilty to conspiracy to
commit wire fraud and admitted that he and Patel made misrepresentations
that caused USDA to guarantee fraudulent loans and caused Farrner Mac to
purchase the USDA-guaranteed portion of the fictitious loans.

35. Based on the totality of the circumstances, probable cause exists

to believe that the Defendant Property is subject to forfeiture to the United

11

Case 6:18-cV-01803-PGB-G.]K Document 1 Filed 10/25/18 Page 12 of 13 Page|D 12

States under 18 U.S.C. § 981(a)(1)(C) as proceeds of a Wire fraud in violation
of 18 U.S.C. § 1343.

CONCLUSION
35. As required by Supplemental Rule G(Z)(f), the facts set forth

herein support a reasonable belief that the government will be able to meet its
burden of proof at trial. Specifically, probable cause exists to believe that the
Defendant Property was purchased with proceeds of a wire fraud scheme that
operated in violation of 18 U.S.C. § 1343 and is therefore subject to forfeiture
pursuant to 18 U.S.C. § 981(a)(l)(C).

Daced: october;k?,'zois Respectfuny submitted,

MARIA CI-IAPA LOPEZ
United States Attorney

By: A~/
JAMEs A. MUENCH
Assistant United States Attomey
Florida Bar Number 472867
400 North Tampa Street, Suite 3200
Tampa, Florida 33602
(813) 274-6000 - telephone

E-mail: james.muenchZ@usdoj.gov

12

Case 6:18-cV-01803-PGB-G.]K Document 1 Filed 10/25/18 Page 13 of 13 Page|D 13

VERIE'ICATION

I, Alexander Duda, hereby verify and declare under penalty of
perjury, that I am a Special Agent with the United States Federal Bureau
of Investigation, and pursuant to 28 U.S.C. § 1746: (1) 1 have read the
foregoing Verified Complaint for Forfeiture in Rem and know the contents
thereof; and (2) that the matters contained in the Verified Complaint are
true to my own knowledge and belief.

The sources of my knowledge and information and the grounds of
my belief are the official files and records of the Federal Bureau of
_lnvestigation, as well as my investigation of this case together with other
law enforcement agents. I hereby verify and declare under penalty of
perjury that the foregoing is true and correct.

Executed this f l day of October, 2018.

harm fda

ALEXANDER DUDA
Special Agent
F ederal Bureau of Investigation

13

Ca_Se 6:18-cV-01803-PGB-G.]K Document51-1 Filed 10/25/18 Page 1 of 1 Page|D 14
CIVIL COVER SHEET

1544 (R¢v. 11/15)

The JS 44 civil cover sheet and the information contained herein neither l;tje`place nor sup lenient the filing and service of pleading
provided by local rules of court This form, approved by the Judicial Co

erence of the

purpose of initiating the civil docket sheet. (SEEDV.STRUC?IONS ONNEXI`P_-lGE OF IHISI-`UR.\!.)

I. (a) PLAINTIFFS

United States of America

(b) County of Residence of First Listed Plaintifl`
(E.YCEPTW U.S. PLAMU"F CASES)

(c) Attomeys (Fr'nn Name, Addre.ss. and Tei¢.phone Number)

DEFENDANTS

Attomeys (IfKno»tw/

 

County of Residencc of First Listed Defendant

s or other papers as required by law, except as
nited States in September 1974, is required for the use of the Clerk of Court for the

Real property located at 6741 Sorrento Street. Or|ando. FL 32819

Orange _

(.ZN U.S. PL-HNTIFF CASES ONL.'O

NOTE: EN LAND CONDEM`NATION CASES, USE THE LOCATION OF
TH`E TRAC.T OF LAND [NVOLVED.

 

H. BASIS OF JURISDICT[ON (thce an "X"in one Bax 0nl_1j)

 

m. CITIZENSHIP OF PR]NCIPAL PARTIES (Pla¢'e an ".1"' in 0ne Baxj)r Plal`ntg'[f

 

 

 

 

 

 

 

 

 

 

 

 

 

(Far Dh!ersr't)~ Cases Onl,t:) and One Baxfor quena‘ant)
95 1 u.s_ oov¢mmmr 1:1 3 red=ral Qu¢srion P'n-° ncr m mar
Plai.otilf (U.S. Go\'emmem‘ Nota Pan_v) Cit.izen of This Statc CI l 0 1 lncorporalcd ar principal Place 0 4 |J 4
of aniness In This State
U 2 U.S. Government EJ 4 Diversity Citizen of Another State C| 2 U 2 locotporat¢d and Prlncipal Place C| 5 D 5
Defendant (Indica!e Cili:en.rlu`p of Par!ier in Ilem lH) of Business 111 A.nother Slate
Citizen or Subject ofa Cl 3 Cl 3 Foreign Nation Cl 6 D 6
Foreigg Counln'
Iv. NATURE oF sUrr grace rr y rr ore ira o,r_L
l ~ ' . COM(.'I" ' '. -` ' :" f f »r . TO_l_¥l'S l-`ORFE[TUREI¥ENALTY BA.NICRUI’TC¥ OTIIERSTATUTE€ l
El 110 Insurance PERSONAL 1NJURY PERSONAL lNJUR\' Cl 625 Drug Related Seizme El 422 Appcal 28 USC 158 Cl 375 False Claims Act
Cl 120 Marine Cl 310 Aix'plane Cl 365 Personal Injury - ofProperty 21 USC 881 Cl 423 Withdra\val U 376 Qui Tam (31 USC`
ct 130 Miu=r m :1 315 Ar‘rplrme product Producr Liability 5 690 other 28 Usc 157 3729(8))
D 140 Ncgctiable lnstru;meot liability |J 367 Hesh.h Caref CJ 400 Statc Reapportionment
D 150 Recavcry of O\'erpaymem Cl 320 Assault, Libel & Phnrmace'utical E U 410 Anv'trust
& Enforcement ofl’udgment S!andet Personal Injury lJ 820 Copyrights 0 430 Banks and Banking
D 151 Medicare Act Cl 330 Federal Enrployers’ Product Liability Cl 830 Patent Cl 450 Commerce
D 152 Recovery of Defaulted Liability U 368 Asbestos Pcrsonal C| 840 decr¢mrlt Cl 460 Deponation
Student Iroa.ns D 340 Marine lnjtuy Product Cl 470 chkct:er I.uflucnced and
(Excludes Vetcrans) €J 345 Marioe Product Liability LABOR » SOCIAL SECURI'I'Y Corrupt Organizations
0 153 murray or overpayment Liability PERsoNAL PRor»r-:RTY 1:1 110 Frrir erbor standards o ssi HJA (1395&) 0 480 com credit
of Velcran’s Benefils Cl 350 Motor Vehicle U 370 Other l-'raud Act D 862 Black Lung (923) C.\ 490 CabchSat TV
13 160 Stockholders' Suits D 355 Motor Vchicle lJ 371 Truth in Lending D 720 l.abor/Managem-t U 863 DIWC/DIWW (405(3)) 13 850 Securitics/Commodilies/
13 190 Other Contmct Producl Liability U 380 O!her Persooal Relalions D 864 SSlI) Title XVI Exchange
D 195 Contract Product Liability C| 360 Other Persona| Property Damage Cl 740 Rail\vay Labor Act [J 865 RSI (405(g)) U 890 Other Sta!utory Actions
U 196 Franchise Injury Cl 385 Property Damage Cl 751 I-`amily and Medical D 891 Agricultural Acts
Cl 362 Personzl lnjury - Product Liability Leave Act D 893 Environmcntal Mattcrs
Mediml 'ce El 790 Other Labor Litigatiou Cl 895 Freedom ot`In.t'oimntion
l 7 . REAL PROPER'IY - ' CIVIL RIGB,'|,'S. ” PRlSONER PETITI°NS \‘J 791 Employee Retiremcnt FEDERAL TAX SUI'IS Act
C| 210 Land Condemnolinn CI 440 Ol.lrer Civil Rights Habeas Corpus: Income Sccuril:y Act Cl 870 Taxes (U.S. Plaim.ift` Cl 896 Arbitration
Cl 220 Fote¢losure D 441 Voting C| 463 Al.ien Det.ainee or Defendant) Cl 899 Administrative Pmcedure
il 230 Rcot Let\se & chctmcnt 5 442 Employment U 510 Motious to Va¢mc 0 871 IR&-Third Party Act/Review or App¢nl of
D 240 Toru to Lnnd D 443 !Icusiogf Scmence 26 US(` 7609 Agency Decision
D 245 'I'ort Product Liability Accommodations Cl 530 Gcneml . Cl 950 Constinm`onality ol`
C.l 290 All Othcr le property ;'J 445 Amcr. \v/Disabilities - U 535 Deat.h Penalty IMNIIGRA'['ION _ Smle Statules
Employment Oth¢r: 0 462 Narurallzation Application
C.| 446 Amer. \v/Disabilities - 0 540 Maodamus & Othcr D 465 Other lmmigration
Other U 550 Ci\’il R.ights Actions
Cl 448 Educalion CJ 555 Prison Condition
0 560 Civil Delainee -
Cooditions of
C`onfmement
V. ORIGIN {Pluce an “X" in One Box Onl_\')
dl Origioal E| 2 Remo\'ed from Cl 3 Remanded &om Cl 4 Reinstated or U 5 Transfem:d from D 6 Multidistrict
Proceeding State Court Appellate Court Reopened (Anot_l}`¢jr District Litigation
space ‘

 

VI. CAUSE OF ACTION

V`ll. REQUESTED IN

8 U.S.

 

Bricf description of cause:
purchase with proce

CI cHECK n-' mrs rs A cLAss AcTroN

DEMAND $

C`te the U. . ivil Sta te der which u arc filin (Da nor cite jurisdictional statutes unless diversit_W'.
t c§. 381(a)(“1‘)(<`5'i ’° g

eds traceable 10 wire fraud, in violation `of 13 u.s.c. § 1343

CHECK YES only if demanded in complaint

 

 

 

 

 

COMPLAINT: UNDER RULE 23» F-KC\'-P- JURY DEMAND= 1:1 Yr.s %Nrr
VIII. RELATED CASE(S) '
IF ANY 55“ '5'”'"'“'5°'“5" moon DochT NUMBER
DATE `O l 3~7__) \ \ QD saw or surroan or nscoim
ron ames usn oNL\' '
APPLYING 1r1= inner MAG. JuDGE

RECE[PT #

 

AMOUNT

________

